Morton, C. J.
To maintain replevin, the plaintiff must show that, at the time she sued out her writ, she was entitled to the immediate and exclusive possession of the goods replevied. Collins v. Evans, 15 Pick. 63. Wade v. Mason, 12 Gray, 335.
The goods in suit were delivered to the defendant, who is a common carrier, by the consignor in Boston, to be transported to the plaintiff. They were in two boxes securely nailed up, and were accompanied by an itemized bill. The defendant was instructed to deliver the goods to the plaintiff upon the payment of the bill by her in cash.
The delivery to the carrier was not a delivery to the plaintiff. He was not her agent, but the agent of the consignor. Merchants' National Bank v. Bangs, 102 Mass. 291. Until he delivered the goods to her, no title or right of possession would pass to her, and it is immaterial whether he rightfully or wrongfully refused to make the delivery. „ At the time she replevied the goods, she had no title or right of possession. Exceptions overruled.